 

-I>'~)~>l\.)

\lO'\U\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

BURKE, WiLLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

SANTA ANA

Richard J. Reynolds (SBN 027608)

E-mail: rreynolds@bwslaw.com

BURKE, WILLIAMS & SORENSEN, LLP
1851 East First Street, Suite 1550

Santa Ana, CA 92705-4067

Tel: 949.863.3363 Fax: 949.863.3350

Attorneys for Defendant

l\/ITC FINANCIAL INC. dba TRUSTEE CORPS
(erroneously named herein MTC FINANCIAL, INC.
dba TRUSTEE CORPS. on behalf of TRINITY
FINANCIAL SERVICES, LLC.)

UNITED STATES DISTRICT COURT
DISTRICT OF ARIZONA

CARL DURHAM, Case No. 2119-cv-00238-DLR

Plaintiff, DECLARATION OF SALINA PADILLA IN
SUPPORT OF OPPOSITION TO

v. PLAINTIFF CARL DURHAM’S
APPLICATION FOR TEMPORARY

l\/ITC FINANCIAL, INC. dba TRUSTEE RESTRAINING ORDER

CORPS. on behalf of TRINITY
FINANCIAL SERVICES, LLC.,

Defendants.

 

 

 

 

DECLARATION OF SALINA PADILLA

I, SALINA PADILLA, declare as folloWs:

l have personal knowledge of the matters stated herein. If called as a Witness to testify in
this matter, I could and Would testify competently thereto under oath.

l. I am a Legal Assistant for MTC FINANCIAL INC. dba TRUSTEE CORPS
(“Trustee Corps”) in Irvine, CA. Trustee Corps’ office Where l Work is located at 17100 Gillette
Ave., Irvine, CA 92614. I have Worked for Trustee Corps for approximately five (5) years. I am
authorized to accept service of pleadings including complaints for Trustee Corps.

2. On January 9, 2019 at about 2: 14 p.m., I Was present When a female process
server, introducing herself as “Yvette”, came into the lobby of Trustee Corps.

///

- l - DECLARATION OF SALINA PADILLA

 

 

\OL`A>\]O\U!-Pb~)!\)’-*

l\)[\)[\)i\)l\)l\)[\)[\))-l)-¢)-a)-a)-\\-ar-l»-ai-A»-
\]c\U\-PW[\)"_‘O\OOQ\]O\U`|-P~UJN"_"O

28

BURKE, WILL|AMS &
SORENSF.N, LLP
Ath)RNr;vs Ar LAw

S,\NTA ,\NA

 

 

3. I asked Yvette a direct question: “Who are you here to serve?” She responded,
while reading the pleading: “l\/ITC Financial Inc. dba Trustee Corps. on behalf Trinity Financial,
LLC (“Trinity”).

4. I declined to accept service informing her that Trustee Corps could not accept
service for another party or another entity. To my knowledge, Tiustee Corps has never accepted
process of pleadings including complaints for Trinity. l was not authorized to accept Service of
the Complaint for Trinity, and l never did.

5. Yvette called “her attorney” and while on the phone With “her attorney” she stated
that Trustee Coips has to accept service “because you guys are the trustee”.

6. I again declined to accept service of the Sumrnons and Complaint (collectively,
“Complaint”) for Trinity. The process server then left the Complaint on the reception desk at
Trustee Corps and then departed

I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.

Executed this 151h day of January 2019, at Irvine, Ca `fornia.

ii “'INA ‘FAI`)'I`LL

 
 

      

~ 2 - DECLARAT[ON OF SALlNA PADILLA

 

 

\lO\ w

00

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

BURKE, WILLIAMS &
SORENSEN, LLP
ATToRNEYs AT LAw

SANTA ANA

 

CERTIFICATE OF SERVICE

l certify that l am an-employee of BURKE, WILLIAMS & SORENSEN, LLP, and that on
January 15, 2019, I caused to be served a true copy of the DECLARATION OF SALINA
PADILLA IN SUPPORT OF OPPOSITION TO PLAINTIFF CARL DURHAM’S
APPLICATION FOR TEMPORARY RESTRAINING ORDER addressed to all parties and
counsel as identified on the Court-generated Notice of Electronic Filing; all counsel being
registered to receive Cl\/MECF Electronic Filing as follows:

0 Richard Joseph Reynolds ~ rreynolds@bwslaw.corn, psoeffner@bwslaw.com,
tmims@bwslaw.com, bantle@bwslaw.com, fcabezas@bwslaw.com

l further certify that some of the participants in the case are not registered CM/ECF users
and that I caused to be serviced a true copy by placing the document(s) listed above in a sealed
envelope with postage thereon fully prepaid, in the United States mail at Santa Ana, California

addressed as set forth below:

Carl Durham
17251N.61“Av@.
Glendale, AZ 85308

Plaintiffs ln Pro Per

pm Sooé<t/vl 12 /
Pattl\Sbéffner

iRv #4810-6868-2373 v1
F0016.0002 - l - CERTIFICATE OF SERVICE

 

